Citation Nr: 1033477	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  09-03 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy, include as due to herbicide 
exposure and/or as secondary to service-connected diabetes 
mellitus Type 2.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. R.S.




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to May 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April and November 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO), which 
respectively denied service connection for PTSD and for bilateral 
peripheral neuropathy of the upper extremities.  The Veteran has 
timely appealed those issues.

The Veteran and his witness, Mr. R.S., testified in a Travel 
Board hearing before the undersigned Acting Veterans Law Judge in 
May 2010 in Detroit, Michigan; a transcript of that hearing is 
associated with the claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from July 1966 
to July 1967.

2.  The Veteran is service-connected for diabetes mellitus Type 
II as presumptive to herbicide exposure in service, and is also 
service-connected for peripheral neuropathy of the bilateral 
lower extremities as secondary to diabetes mellitus.

3.  The Veteran has peripheral neuropathy of the bilateral upper 
extremities that is etiologically related to herbicide exposure 
during active service as well as to his service-connected 
diabetes mellitus Type II.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral upper extremities is due 
to or aggravated by active service as well as his service-
connected diabetes mellitus Type II.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.313 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim for service connection for 
peripheral neuropathy of the upper extremities.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam (RVN) during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent unless there is affirmative evidence to establish the 
veteran was not exposed to an herbicide agent during such 
service.  The last date on which the veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last date on 
which he or she served in the RVN during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Service in the RVN 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation in the RVN.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no 
presumptive positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service connection 
is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 
(1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 53.

Analysis

The Veteran served in the Republic of Vietnam during the period 
July 1966 through July 1967.  He is accordingly presumed to have 
been exposed to herbicides during active service.

Peripheral neuropathy is not a disorder presumptively associated 
with herbicide exposure in 38 C.F.R. § 3.309(e).  However, 
notwithstanding the presumption, a claimant can establish service 
connection for disability due to Agent Orange exposure with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).

In this case the file contains an April 2010 treatment note by 
Dr. William F. DuBois stating the Veteran had developed a 
neuropathy that first started in the hands and feet and had 
spread to the hands, arms, feet, torso and legs.  Dr. DuBois 
stated the symptoms were "absolutely consistent with neuropathy 
that is likely related to the Agent Orange exposure in 1966."

The Board acknowledges that Dr. DuBois did not provide a clinical 
rationale for his opinion.  However, Dr. DuBois did assert a 
medical opinion that the Veteran's upper extremity neuropathy is 
the same disorder as his lower extremity neuropathy, for which 
the Veteran is already service-connected.  The Board therefore 
finds Dr. DuBois' opinion constitutes competent medical evidence 
of nexus.

Further, the Board notes on review that the Veteran had a VA 
examination for diabetes mellitus in September 2007.  The 
examiner stated the Veteran was currently manifesting symptoms of 
peripheral neuropathy related to diabetes; specifically, 
paresthesias on the fingertips of both hands as well as abnormal 
sensation of both feet.  The examiner concluded the Veteran had 
peripheral neuropathy related to diabetes, and cited as rationale 
the onset of the complication (neuropathy) in relation to the 
onset of diabetes.

A claimant is entitled to service connection where he or she 
submits supportable competent evidence of in-service nexus that 
is not rebutted by other medical opinion of record.  Hanson v. 
Derwinski, 1 Vet. App. 512 (1991).  The file contains no medical 
evidence contradicting the opinions above.  The Board accordingly 
finds that competent and uncontroverted medical opinion shows the 
Veteran's claimed peripheral neuropathy of the bilateral upper 
extremities is etiologically related to herbicide exposure in 
active service and/or to his service-connected diabetes mellitus 
Type II.

Accordingly, the criteria for service connection for peripheral 
neuropathy of the bilateral upper extremities are met and the 
claim must be granted.  The evidence in this case is at least in 
equipoise and the benefit-of-the-doubt rule applies.


ORDER

Service connection for peripheral neuropathy of the bilateral 
upper extremities is granted.


REMAND

The Veteran has been diagnosed throughout the appeal period with 
an anxiety disorder, not otherwise specified; a depressive 
disorder, not otherwise specified; and, PTSD.  The Board notes 
that claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009)

The Veteran has not demonstrated that he was involved in combat, 
and in fact he expressly testified that he did not engage in 
combat with the enemy in his May 2010 hearing.  However, the 
National Personnel Records Center (NPRC) has verified that Tan 
Son Nhut Air Force Base was subjected to mortar attacks while the 
Veteran was stationed there, which serves to verify his claimed 
stressor.  See Pentecost v. Principi, 16 Vet. App. 124 (2002),

Further, the Board is cognizant that that effective July 13, 
2010, VA liberalized the evidentiary standard, in certain 
circumstances, for claims of service connection for PTSD, 
particularly as to the corroboration of in-service stressors.  
The new regulation indicates that if a stressor claimed by a 
Veteran is related to the fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the claimed in-service 
stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010)(to be 
codified at 38 C.F.R. § 3.304(f)(3)).

"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  

In his April 2007 VA psychiatric outpatient assessment, the 
Veteran was diagnosed with PTSD.  He described as being unarmed, 
though he was issued a "card" that said he had been issued a 
weapon.  He further stated that he underwent rocket, mortar and 
small arms fire while he was stationed in the Republic of 
Vietnam; the mortar attacks have been verified by the NPRC.  The 
Veteran additionally reported that he witnessed the army fight 
off the enemy and that he "feared for his life."  He also 
reported having to walk by a morgue and seeing lots of dead 
bodies.  The Veteran also described a fuel tank for helicopters 
being blown up and knocking everyone off their feet.  The 
Veteran's testimony in his May 2010 hearing described similar 
instances and circumstances of service.  

Therefore, the Veteran's lay testimony is consistent with the 
circumstances of his deployment to the Republic of Vietnam, and 
the Veteran's claimed stressors relate to fear of hostile 
military action.  The Veteran also has been diagnosed with PTSD 
by a VA psychiatric professional, although the VA psychiatric 
professional did not relate the Veteran's PTSD specifically to 
his fear of hostile military action, nor did she specifically 
discuss the criteria demonstrated by the Veteran's symptoms 
necessary for a diagnosis of PTSD under 38 C.F.R. § 4.125(a), 
i.e., under the criteria of Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).

Moreover, the Board notes that the Veteran's service treatment 
records indicate that the Veteran complained of excessive worry 
and anxiety at the time of his enlistment in November 1964, 
though he was noted as being psychiatrically normal at that time.  
The Veteran was recommended for psychiatric evaluation in 
November 1967 after he was involved in incidents of hostile 
actions while drinking.  The Veteran was noted as being followed 
by neuropsychiatry in December 1967 for anxiety symptoms and 
problems controlling his anger.  The December 1967 note indicated 
that the Veteran had acted impulsively and because of this 
problem controlling his anger and impulsiveness, he should not 
have a clearance.  

The Veteran underwent a psychiatric evaluation in February 1968, 
at which time the service doctor noted that the Veteran had a 
diagnosis "emotionally unstable personality."  It was further 
noted that individuals of this type of personality react with 
excitability and ineffectiveness when confronted with minor 
stress, and that the Veteran's judgment may be undependable under 
stress.  It was noted that the Veteran was not suffering from any 
physical or mental condition at that time that would warrant 
separation, but that the service doctor recommended the Veteran 
be administratively discharged.  A February 2, 1968 formal letter 
from the Chief of Neuropsychiatric Services concurred in this 
recommendation, noting that the Veteran's relationship with 
people was "continuously fraught with fluctuating emotional 
attitudes because of strong and poorly controlled hostility and 
anxiety."  The Chief of Neuropsychiatric Services additionally 
noted that the Veteran had demonstrated increasing amounts of 
hostility towards the military since January 1968 and that that 
hostility may be expressed at any time inappropriately.

The Veteran's February 1968 separation examination noted the 
Veteran had frequent trouble sleeping, depression, nightmares, 
nervous through and a drinking habit, and specifically noted the 
Neuropsychiatric Evaluation described above.  It was additionally 
noted that the Veteran complained of night sweats at that time, 
as well as occasional stammering when around high-ranking 
personnel or when he was nervous.  An April 1968 treatment note 
again recommended that the Veteran receive an administrative 
discharge and noted that the Veteran was continued to be treated 
by tranquilizing agents in order to tolerate the stress of 
military life.  A May 1968 letter indicates that the Veteran was 
honorably discharged at that time due to his inability to control 
himself under stress and because of his reaction to service.

Given the foregoing, the Board finds that a VA examination is 
necessary in this case because, while the Veteran has been 
diagnosed with PTSD in April 2007, the VA psychiatric 
professional did not discuss the DSM-IV criteria necessary for 
such a diagnosis.  Moreover, the Board notes that the Veteran was 
diagnosed with an emotionally unstable personality disorder while 
in service, which specifically encompassed depression and anxiety 
due to military service.  The VA psychiatric professional's 
diagnosis in April 2007 did not address this prior diagnosis of a 
personality disorder in service, particularly as it relates to 
the Veteran's current symptomatology.  Additionally, the Veteran 
has been diagnosed with anxiety and depressive disorders, but no 
opinion has been rendered as to whether those disorders are 
related to military service.  

Therefore, the Board finds that an opinion is necessary in this 
case which specifically addresses what the Veteran's exact 
psychiatric disorder is and whether it is related to military 
service, or to the Veteran's personality disorder diagnosed 
during service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009); Duenas v. Principi, 18 Vet. App. 
512 (2004).  

Accordingly, the case is REMANDED to the RO or AMC for the 
following action:

1.  The RO or AMC should schedule the Veteran 
for a VA examination by a psychiatrist or 
psychologist in order to determine whether 
the Veteran has a current psychiatric 
disorder that is related to military service.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All tests 
deemed necessary should be conducted and the 
results reported in detail.  

Following review of the claims folder and 
examination of the Veteran, the examiner 
should provide a diagnosis for any current 
psychiatric disorder(s) and should state an 
opinion as to whether it is at least as 
likely as not (i.e., at least 50 percent 
probable) that any of such disorders are 
related to his active service, to 
specifically include his confirmed stressor 
of exposure to mortar attacks in Vietnam.  
The VA examiner should explicitly discuss the 
Veteran's fear of hostile military activity 
as it relates to the new regulation, as well 
as the Veteran's psychiatric treatment during 
service for his then-diagnosed personality 
disorder and his discharge from service for 
an "emotionally unstable personality."

 A rationale for any opinion expressed should 
be provided.

2.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the benefits 
sought on appeal remains denied, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and be given the opportunity to respond 
thereto before the case is returned to the 
Board.

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


